STATE OF TEXAS
                                                      4'" COURT OF APPEALS
                                                        COUTYOFBEXAR                                                       ^

Michael Idrogo, Public Servant, Stale of Texas,                (        No. 04-15-0032R-CV                 2 \^-
Plaintiff/Relaror/Appellant.                                   (                                          ^ >T ^^~         c—

v.                                                             (        Dist. Court Case No. 2010-CM23JS9         """       ^       -i—F

Sarah Garrahan, el alia (in official and                       (        Jury Trial Demand: demand for pjjmcdjate
individual capacities), and others yet to be                   (        suspension of county personnel     '^ 1*&~~-^^
named, Defendants/Respondents,                                 (        pending trial


                                     APPEALLANT'S RESPONSE TO 5 TUNE 2015 ORDER                                                       <                                              PREGO ORATIO'NEM (PRAYER)

Plaintiff/Relator/Appellant. in the interest of justice and as a matter of law. prays for granting of judgment in
Plaintiff/Relator/Appellant's favor and that Plaintiff/Relator/Appellant have such other and further relief to which
Plaintiff/Relator/Appellant may show justly entitled.



        Declared to the best of my belief, pursuant I "/14* Amend.,Bill of Rights, U.S. Const., TX Const., laws enforcing,
without prejudice U.C.C. Filed on this date by mailbox.




Michaeftfrogo, Plaintiff/Rlilator! deputized Federal Court 1989, Public Servant. State of Texas (candidate for Federal office);
Navy commander veteran of foreign wars
317 West Rosewood Avenue
San Antonio, Texas 78212
        copy: Attorney General of the United States, Federal authorities. State authorities




                                                         -   AFFIRMATION -
STATE OF TEXAS
COUNTY OF BEXAR
I. petitioner, Michael Idrogo. do declared and affirm the above is correct to the best of my observation, recollection, & belief.
Declared to the best of my belief, pursuant \al\$ Amend., Bill of Rights, U.S.Const.. TX Const., & laws enforcing, without
prejudice U.C.C.

Date                      Michael Idrogo, PlainrfffTRelator, Public Servant. Slate of Texas, (candidate for Federal office)
Donna Kay M-Kinney
                                                JO! 5
Bexar County District Clerk
\0l W. Nueva Suite 217
                                                                $00.26^
San Antonio, TX 78205
                                                            .    ZP 7S205
Return Service Requested           3     OFFICIAL'WOfiCE
2616-CI-12389          4/36/2615
MICHAEL IDROGO
  VS
SARAH GARRAHAN ET AL
IN THE 225TH DISTRICT COURT
OF BEXAR COUNTY, TEXAS, A
JUDGNENT/OROER/DECREE WAS
SIGNED BY THE HONORABLE                MICHAEL IDROGO
JOHN D. GABRIEL, JR.                   317 W ROSEWOOD AVE
PRESIDING ON THE  1ST DAY OF           SAN ANTONIO TX 78212
APRIL A.D., 2815.
A COPY OF THIS DOCUMENT IS
AVAILABLE AT THE ABOVE ADDRESS




                                                                            £)O
                                                                                        HLh COPY




                            Jfourtj) Court of
                                   ££>an Antonio,

                                           June 5,2015


                                      No. 04-15-00328-CV


                                       Michael IDROGO,
                                            Appellant


                                                v.



                                   Sarah GARRAHAN, Et al.,
                                            Appellees


                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-12389
                         Honorable John D. Gabriel, Jr., Judge Presiding

                                         ORDER

       On May 27, 2015, Michael Idrogo filed a notice of appeal. In his notice of appeal, he
complains of the trial court failing to rule on his motion for default judgment. Nowhere in the
notice of appeal does appellant refer to a final, appealable order signed by the trial court. See
TEX. R. App. P. 25.1(d); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)
(explaining that a judgment or order is final for purposes of appeal if it actually disposes of all
pending parties and claims before the court). Nor does appellant point to an appealable
interlocutory order. See, e.g., Tex. Civ. Prac. & Rem. Code Ann. § 51.014. Thus, it does not
appear from appellant's notice of appeal that we have jurisdiction over this appeal.

       We, therefore, ORDER appellant to show cause in writing by June 22, 2015 why this
appeal should not be dismissed for lack of jurisdiction. We suspend all appellate deadlines
pending our determination of whether we have jurisdiction over this appeal.




                                                     Karen Angelini, Justic


                                 F, I have hereunto set my hand and affixed the seal of the said
                             *2J15.




                                                     Kei
                                                     Clerk of Court
                                                        STATE OF TEXAS
                                                     4th COURT OF APPEALS
                                                        COUTY OF BEXAR


Michael Idrogo, Public Servant, State of Texas,                (
Plaintiff/Relator/Appellant,


v.                                                                      Dist. Court Case No. 2010-CI-12389


Sarah Garrahan, et alia (in official and                                Jury Trial Demand; demand for immediate
individual capacities), and others yet to be                            suspension of county personnel
named, Defendants/Respondents,                                           pending trial


MOTION FOR IMMEDIATE ARREST OF: DONNA MCKINNEY, 2 DEPUTIES, SUSAN L. PARMERLEAU, JOHN D.
GABRIEL, JR., STATE DISTRICT JUDGE(S), ET ALIA, WHO SCHEDULED VOID HEARING TUESDAY 28 APRIL
                           2015 FOR IDROGO V. GARRAHAN 2010-CM2389

Michael Idrogo, Public Servant, State of Texas, Plaintiff/Relator filed this Appeal and complains of the following:
I. On Friday 18 December 2014, Judge Nellermoe acknowledge the other parties had not appeared at a hearing for dismissal;
Idrogo filed a motion for default judgment - which has yet to be ruled in favor of Idrogo since the other parties did not appear at
the hearing.
2. TRCP requires one of the other parties to file a motion for dismissal; none of the other parties filed a motion for dismissal.
3. At the 18 December 2014 hearing; a staff attorney met with Idrogo and Idrogo stated he was ready for pre-trial conference and
had so Tiled a motion prior to the 18th of December 2014. At the next hearing Idrogo pointed out the outstanding Motion For
Default Judgment and Idrogo's filing declaring ready for pre-trial conference; both of which were ignored by the same staff
attorney, a Black man, who never gave his name; Idrogo complains of Deprivation of Civil Rights; Violation of Equal Rights;
Violation of Due Process; Discrimination on the Basis of Race; (felony) Retaliation; Official Oppression; Aabuse of Office;
 18USC242; 18USC241; 42USC1983: 42USC1981; etc.
4. Idrogo has long been ready to prosecute the case in the District Court and has on the record declared ready for pre-trial
conference; as a matter of law and fact, this case must be remanded with instructions for a jury trial, etc. The lower courts have
purposely ignored Idrogo motions and fact and have fabricated a charade that includes violation of Constitutional Right to
Represent Oneself in a court, violation of Constitutional Right of Access to a Court, fraud, extortion, etc. An order has been
issued by a court that is not even involved in the case while no hearing has been had in that court by any party in this case - a
fraud of (and complain unconstitutional) absentia court proceeding; complain unconstitutional and deprivation of civil rights;
fraud; cover-up of corruption.


Appellant Idrogo witnessed: Donna McKinney, State District Judge(s), et alia; scheduled a void hearing on Tuesday 28 April
2015 for Idrogo v. Garrahan 2010-CI-12389 (in State District Court) while case is removed to United States District Court.
Idrogo thereafter received a postcard from Donna McKinney (et alia) that reads "IN THE 225™ DISTRICT COURT OF BEXAR
COUNTY, TEXAS, A JUDGMENT/ORDER/DECREE WAS SIGNED BY THE HONORABLE JOHN D. GABRIEL, JR.
PRESIDING ON THE 1st DAY OF APRIL A.D., 2015. A COPY OF THIS DOCUMENT IS AVAILABLE AT THE ABOVE
ADDRESS." .. of which Idrogo complains is a self-evident FRAUD, (felony) RETALIATION. OBSTRUCTION OF JUSTICE,
back-dated charade, DEPRIVATION OF CIVIL RIGHTS UNDER COLOR OF LAW [42USC1983, 42USC198I, 18USC242.
18USC241, etc]; and to which Idrogo demands the immediate arrest of McKinney, Gabriel, et alia.


In the interest of justice, Michael Idrogo, Public Servant candidate. State of Texas, Piaintiff/Relator filed this Motion For
Immediate Arrest Of: Donna McKinney, 2 Deputies, Susan L. Parrnerleau, (D.A. and staff D.A. attorneys; including Clifford
Herberg, Dinah Gaines, Brent Lee VanGheluwe, as necessary), State District Judge(s), et alia, (and others yet to be named) Who
Scheduled Void Hearing Tuesday 28 2015 April For Idrogo v. Garrahan 2010-CI-12389 (in State District Court) while case is
removed to United States District Court. Idrogo complains that it is self-evident two deputies (yet to be named) entered into the
office of a Shirley (clerk of the 150th State District Court) for the ulterior intent of intimidating pro-se litigant and Public Servant
Idrogo on Tuesday 28 April 2015 (Idrogo complains two deputies are servants of respondeat superiors Susan Parmerleau, State
District Judge(s) who scheduled void hearing; et alia and othcr(s) yet to be named; complain all acting in ultra vires; complain all
acting without jurisdiction; etc.)   Idrogo complains of the above named for criminal Obstruction of Justice, criminal Felony
Retaliation, criminal cover up (alleged prostitution & burglary rings directed by State District Judge(s)); criminal assault, criminal
assault on a Public Servant, criminal Official Oppression, criminal Abuse of Office, criminal violation of Moral Turpitude,
criminal violation of Texas Communism law, criminal violation of Equal Protection, violation of Is' Amendment, violation of
Right of Access to the Courts, violation of U"1 Amendment, violation of State official(s) act(s) to interfere with an election(s),
criminal deprivation of rights under color of law 18USC242; criminal conspiracy for deprivation of civil rights under color of law
I8USC241; deprivation of civil rights under color of law 42USCI983, deprivation of civil rights 42USC1981. etc. Demand is
made for immediate arrest of: Donna McKinney; 2 Deputies (yet to be named); Susan L. Parmerleau; and State District Judge(s)
who scheduled void hearing Tuesday 28 April 2015 for Idrogo v. Garrahan 2010-CI-12389; demand for fullest prosecution (in
official and individual capacities) and maximum sentencing. Idrogo has witnessed other deputies act same in the same courthouse
in the past.
                                                PREGO ORATIO'NEM (PRAYER)


Plaintiff/Relator/Appellant, in the interest of justice and as a matter of law, prays for granting of this motion and for judgment in
Plaintiff/Relator/Appellant's   favor   and   that   Plaintiff/Relator/Appellant   have   such   other   and   further   relief   to   which
Plaintiff/Relator/Appellant may show justly entitled.



         Declared to the best of my belief, pursuant l"/14th Amend..Bill of Rights. U.S. Const., TX Const., laws enforcing,
without prejudice U.C.C. Filed on this date by mailbox.



                                                        j
Michael Idrogo, Plaintiff/Refator, deputized Federal Court 1989, Public Servant, State of Texas (candidate for Federal office);
Navy commander veteran of foreign wars
317 West Rosewood Avenue
San Antonio, Texas 78212
         copy: Attorney General of the United States. Federal authorities. State authorities




                                                            -   AFFIRMATION -
STATE OF TEXAS
COUNTY OF BEXAR
I, petitioner, Michael Idrogo, do declared and affirm the above is correct to the best of my observation, recollection, & belief.
Declared to the best of my belief, pursuant \aIJtjP Amend., Bill of Rights. U.S.Const.. TX Const., & laws enforcing, without
prejudice U.C.C.


Date                       Michael Idrogo, PJaintiff/Relator, Public Servant, State of Texas, (candidate for Federal office)
                  8

                      o

                      2
             i-

             0    o




                          /*-




 U 8/
'fi;un....